internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-109707-00 date date legend decedent trust grandchild a grandchild b date local court date dear this is in response to your letter of date in which you requested a ruling concerning the gift and generation-skipping_transfer_tax consequences of a proposed division of a_trust decedent executed a will in and died in survived by her two grandchildren grandchild a and grandchild b item vii of decedent’s will provides that the residue of decedent’s estate is to be held in trust trust for the benefit of decedent’s two grandchildren grandchild a and grandchild b item vii paragraph provides that the trustees shall pay the net_income from trust in equal shares to grandchild a and grandchild b for their respective lives on the death of either grandchild a or grandchild b his or her respective share of trust income is to be paid for duration of the trust pursuant to the exercise of a special power to appoint income of the trust provided in item iv paragraph in default of exercise the share of income is to be paid to the deceased grandchild’s surviving children and if none to the survivor as between the two grandchildren or if none to the surviving issue of the other grandchild per stirpes plr-109707-00 item vii paragraph provides that trust shall terminate years after the death of the survivor of grandchild a and grandchild b upon termination the trustee is to divide the remaining trust estate into two equal shares one share is to be paid per stirpes to the descendants of grandchild a and the other share is to be paid per stirpes to the descendants of grandchild b subject_to the exercise of a power_of_appointment provided for in paragraph if grandchild a dies leaving no descendants the assets that would have been paid to grandchild a’s descendants are to be paid to grandchild a’s heirs at law if grandchild b dies leaving no descendants the assets that would have been paid to grandchild b’s descendants are to be paid to grandchild b’s heirs at law item vii paragraph provides grandchild a and grandchild b with the testamentary power to appoint the grandchild’s share of trust income for the duration of the trust term and corpus on termination of the trust among a class consisting of family members not including the respective grandchild and public_charities grandchild a and grandchild b are currently serving as the trustees of trust until late the assets of trust consisted of interests in a family-owned business the business was sold and the trust principal was invested in liquid_assets the two trustees had differing views with respect to how the assets of trust should be invested and managed to accommodate their different views the trustees agreed as of date to operate the trust as two separate shares one for grandchild a and her family and the other for grandchild b and his family subsequently the trustees petitioned local court to divide the trust into two separate trusts the grandchild a family_trust and the grandchild b family_trust the petition requested that the division be based on the value of trust on date in addition the trustees requested that the court clarify certain administrative provisions concerning the succession of trustees after the division of trust on date the local court issued an order approving the division subject_to a favorable ruling from the internal_revenue_service to the effect that the trusts will remain exempt from the generation skipping transfer_tax under the court order except for the clarification relating to the succession of trustees the terms of each successor trust remain exactly the same as the terms of trust as applied to each grandchild’s trust for example grandchild a will be the sole income_beneficiary of her respective trust and grandchild b will be the sole income_beneficiary of his respective trust similarly upon the death of grandchild a or grandchild b respectively the income of the decedent’s trust subject_to the testamentary_power_of_appointment discussed below will be paid in equal shares to the deceased grandchild’s surviving children if any or if none to the survivor as between the two grandchildren or if none to the issue of the survivor per stirpes each trust will terminate years after the death of the survivor of grandchild a and grandchild b on termination the grandchild a family plr-109707-00 trust will be distributed subject_to the power_of_appointment noted below to grandchild a’s issue per stirpes and if none to her heirs-at-law the grandchild b family_trust will be distributed subject_to the power_of_appointment noted below to grandchild b’s issue per stirpes and if none to his heirs at law grandchild a and grandchild b each possess a testamentary power to appoint the income and corpus of their respective trust as provided in item vii paragraph of trust the trustees have represented that there have been no additions to trust after date and that with the exception of certain administrative changes the partitioned trusts will continue to be governed by the terms of the existing trust the trustees have requested the following rulings the division of trust into two separate trusts the grandchild a family_trust and the grandchild b family_trust will not cause the trusts to lose exempt status for generation-skipping_transfer_tax purposes under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations distributions from or terminations of interests in the grandchild a family_trust and the grandchild b family_trust will not be subject_to the tax imposed under sec_2601 of the code the proposed division will not cause the grandchild a or grandchild b to be subject_to the tax imposed under sec_2501 ruling_request no and sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 apply plr-109707-00 a modification of a_trust that is otherwise exempt from the generation-skipping_transfer_tax under the act will generally not result in a loss of its exempt or grandfathered status if the modification does not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case it has been represented that no additions have been made to trust after date after the division of the trust into two separate trusts the grandchild a family_trust and the grandchild b family_trust the interests of the beneficiaries will remain the same and the timing of the termination of the resulting trusts will remain the same accordingly the proposed division of each of these trusts will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the original trusts based on the information submitted and representations made we conclude that the division of trust pursuant to the local court order into the grandchild a family_trust and the grandchild b family_trust will not cause either trust to be subject_to the application of the generation-skipping_transfer_tax by reason of the effective date rules provided in b of the tax_reform_act_of_1986 in addition distributions from or terminations of interests in the grandchild a family_trust and the grandchild b family_trust to the extent not made out of additions to the trust after date will not be subject_to the tax imposed under sec_2601 ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division accordingly based on the fact submitted and the representations made we conclude that the division will not cause grandchild a or grandchild b to be subject_to the tax imposed under sec_2501 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-109707-00 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
